PROMISSORY NOTE

      U.S. $26,810,000.00  
September 16, 2010
Seattle, Washington

FOR VALUE RECEIVED, GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland
corporation, G&E HC REIT II BASTIAN SNF, LLC, a Delaware limited liability
company, G&E HC REIT II CHARLOTTESVILLE SNF, LLC, a Delaware limited liability
company, G&E HC REIT II LEBANON SNF, LLC, a Delaware limited liability company,
G&E HC REIT II LOW MOOR SNF, LLC, a Delaware limited liability company, and G&E
HC REIT II MIDLOTHIAN SNF, LLC, a Delaware limited liability company
(“Borrowers”), jointly and severally promise to pay to the order of KEYBANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), having an
address at Key Healthcare Finance, 1301 Fifth Avenue, 23rd Floor, Mailcode: WA
31-13-2313, Seattle, WA 98101, the principal sum of TWENTY SIX MILLION, EIGHT
HUNDRED TEN THOUSAND and NO/100 DOLLARS ($26,810,000.00), or so much thereof as
may be advanced from time to time, and interest from the date hereof on the
balance of principal from time to time outstanding, in United States currency,
at the rates and at the times hereinafter described.

This Note is issued by Borrowers pursuant to that certain Loan Agreement of even
date herewith (the “Loan Agreement”) entered into between Lender and Borrowers
and is the Note as defined in the Loan Agreement. This Note evidences the Loan
(as defined in the Loan Agreement). Payment of this Note is governed by the Loan
Agreement, the terms of which are incorporated herein by express reference as if
fully set forth herein. Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.



1.   Interest. The principal amount hereof outstanding from time to time shall
bear interest until paid in full at the Applicable Rate.



2.   Monthly Payments. Borrower shall make monthly payments of interest in
arrears on the tenth (10) day of each calendar month in the amount of all
interest accrued during the immediately preceding calendar month. In addition,
Borrower shall make payments of principal as provided in the Loan Agreement. All
payments on account of the indebtedness evidenced by this Note shall be made to
Lender prior to the close of business on the day when due in lawful money of the
United States and shall be first applied to late charges, costs of collection or
enforcement and other similar amounts due, if any, under this Note and any of
the other Loan Documents, then to interest due and payable hereunder and the
remainder to principal due and payable hereunder.



3.   Maturity Date. The indebtedness evidenced hereby shall mature on the
Maturity Date. On the Maturity Date, the entire outstanding principal balance
hereof, together with accrued and unpaid interest and all other sums evidenced
by this Note, shall, if not sooner paid, become due and payable.



4.   General Provisions.



  (a)   In the event (i) the principal balance hereof is not paid when due
whether by acceleration or upon the Maturity Date or (ii) an Event of Default
exists, then the principal balance hereof shall bear interest at the Default
Rate. In addition, for any installment (exclusive of the payment due upon the
Maturity Date) which is not paid within five (5) days after the due date
thereof, a late charge equal to four percent (4%) of the amount of such
installment shall be due and payable to the holder of this Note on demand to
cover the extra expense involved in handling delinquent payments.



  (b)   Borrowers agree that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.



  (c)   The parties hereto intend and believe that each provision in this Note
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Borrowers
and the holder or holders hereof under the remainder of this Note shall continue
in full force and effect. All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the holders
hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws. If, from any circumstances whatsoever, the fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity and if from any
circumstance the holder hereof shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance due
hereunder and not to the payment of interest.



  (d)   This Note and all provisions hereof shall be binding upon Borrowers and
all persons claiming under or through Borrowers, and shall inure to the benefit
of Lender, together with its successors and assigns, including each owner and
holder from time to time of this Note.



  (e)   Time is of the essence as to all dates set forth herein.



  (f)   Borrowers agree that their liability shall not be in any manner affected
by any indulgence, extension of time, renewal, waiver, or modification granted
or consented to by Lender; and Borrowers consent to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any Borrowers,
endorsers, guarantors, or sureties, all whether primarily or secondarily liable,
without notice to Borrowers and without affecting their liability hereunder.



  (g)   Borrowers hereby waive and renounce for themselves, their successors and
assigns, all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshalling, forbearance, valuation, stay, extension,
redemption, appraisement, or exemption and homestead laws now provided, or which
may hereafter be provided, by the laws of the United States and of any state
thereof against the enforcement and collection of the obligations evidenced by
this Note.



  (h)   If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Borrowers promise and agree to pay, in
addition to the principal, interest and other sums due and payable hereon, all
reasonable out-of-pocket costs of collecting or attempting to collect this Note,
including all reasonable attorneys’ fees and disbursements.



  (i)   All parties now or hereafter liable with respect to this Note, whether
Borrowers, principal, surety, guarantor, endorsee or otherwise hereby severally
waive presentment for payment, demand, notice of nonpayment or dishonor, protest
and notice of protest. No failure to accelerate the indebtedness evidenced
hereby, acceptance of a past due installment following the expiration of any
cure period provided by this Note, any Loan Document or applicable law, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by the laws of the State of Virginia. Borrowers hereby expressly waive the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. Lender is making the Loan
to Borrowers for the purpose of acquiring the Facilities located in the
Commonwealth of Virginia. Accordingly, Borrowers agree that this Note shall be
construed, enforced and otherwise governed by the laws of the Commonwealth of
Virginia.

Borrowers have delivered this Note as of the day and year first set forth above.

GRUBB & ELLIS HEALTHCARE REIT II, INC.,
a Maryland corporation

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: President, Chief Operating Officer

G&E HC REIT II BASTIAN SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

G&E HC REIT II CHARLOTTESVILLE SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

G&E HC REIT II LEBANON SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

G&E HC REIT II LOW MOOR SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

G&E HC REIT II MIDLOTHIAN SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

